               Case 3:19-cv-00221 Document 1 Filed 08/13/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

LASHAWNDRA LEE                              )(
                                            )(
                Plaintiff,                  )(
                                            )(
v.                                          )(          No. ______________________
                                            )(
UNITED STATES OF AMERICA,                   )(
                                            )(
                Defendant.                  )(

                             PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       LASHAWNDRA LEE, Plaintiff, complains of the UNITED STATES OF AMERICA,

Defendant, and would respectfully show the Court the following:

                                                 I.

       This action arises under the Federal Tort Claims Act, 28 U.S.C., Section 1346(b) and

2671 et seq.

                                                 II.

       Plaintiff is a resident of El Paso County, Texas and the events complained of occurred in

El Paso County, Texas. Venue in the El Paso Division is appropriate based on 28 U.S.C., Section

1391(b).

                                                 III.

       At all relevant times, Defendant UNITED STATES OF AMERICA, by and through its

agency the Department of the Army, owned and operated a hospital known as William Beaumont

Army Medical Center (hereafter referred to as WBAMC) in El Paso, Texas.


                                           PAGE 1 OF 3
             Case 3:19-cv-00221 Document 1 Filed 08/13/19 Page 2 of 3



                                                IV.

       At all relevant times, Plaintiff was treated by doctors, nurses, and other medical staff,

some of which are unknown to the Plaintiff, all of whom were employed as doctors, nurses and

other medical assistants at WBAMC. In doing or omitting to do all of the things alleged herein,

the Defendant, and agents of the Defendant, were acting within the course and scope of their

employment, and with the permission and consent of the Defendant.

                                                 V.

       On or about April 6, 2017 Plaintiff underwent total abdominal hysterectomy at William

Beaumont Army Medical Center. During the surgery the left ureter was transected.

Intraoperatively, urology consult was requested. Urologists consulted and then performed a

ureteroneocystostomy.

                                                VI.

       The Defendant, and the agents of the Defendant, were negligent in one or more of the

following:

               1.     Transecting, or causing other injury, to the left ureter of Plaintiff
                      during hysterectomy surgery.

                                                VII.

       As a direct and proximate result of one or more of the foregoing acts or omissions,

Plaintiff suffered the following damages, both past and future:

               a.     Physical pain and mental anguish;

               b.     Physical impairment;

               c.     Disfigurement; and

               d.     Medical expense.

                                             PAGE 2 OF 3
              Case 3:19-cv-00221 Document 1 Filed 08/13/19 Page 3 of 3



        By reason of the foregoing the Plaintiff has been damaged in the sum of THREE

HUNDRED FIFTY THOUSAND DOLLARS ($350,000.00).

                                               VIII.

        Plaintiff’s administrative claim was finally denied on April 16, 2019. This lawsuit is filed

within six months of that date.

                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited and

served to appear and answer, and upon final trial of this cause, Plaintiff have judgment against

the Defendant in the sum of THREE HUNDRED FIFTY DOLLARS ($350,000.00), and for such

other and further relief, both general and special, at law and in equity to which Plaintiff may be

justly entitled.


                                                       Respectfully submitted,

                                                       BOYAKI LAW FIRM
                                                       Attorneys at Law
                                                       4621 Pershing Drive
                                                       El Paso, Texas 79903
                                                       Tel.: (915) 566-8688
                                                       Fax : (915) 566-5906

                                                 By: /s/ Walter L. Boyaki
                                                     WALTER L. BOYAKI
                                                     Attorney for Plaintiff
                                                     State Bar No.02759500
                                                     Wboyaki@boyakilawfirm.com




                                             PAGE 3 OF 3
